Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on December 31, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toda, Masayuki et al. (US 20040113289 A1). Toda teaches a photoresist coating device comprising: a liquid gasification module (Figure 1,2,5,6,8,12,15; [abstract]; “vaporization chamber”; Figure 21-Applicant’s 2; Figure 4; 21; Figure 5) and a photoresist coating module (312+connical volume+305; Figure 22-Applicant’s 11-13; Figure 4), wherein, the liquid gasification module (Figure 1,2,5,6,8,12,15; [abstract]; “vaporization chamber”; Figure 21-Applicant’s 2; Figure 4; 21; Figure 5) is for converting a liquid photoresist into a gaseous photoresist and conveying the gaseous photoresist to the photoresist coating module (312+connical volume+305; Figure 22-Applicant’s 11-13; Figure 4); and the photoresist coating module (312+connical volume+305; Figure 22-Applicant’s 11-13; Figure 4) comprises a vapor coating unit (305+connical volume; Figure 22-Applicant’s 11+13; Figure 4; [0031]), a cover plate (part above 306, not numbered; Figure 22-Applicant’s 14; Figure 4) and a carrying table (312; Figure 12-Applicant’s 12; Figure 4), wherein, the vapor coating unit (305+connical volume; Figure 22-Applicant’s 11+13; Figure 4; [0031]) comprises a vapor channel (305; Figure 22-Applicant’s 13; Figure 4; [0031]) and a vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]), in which the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) is provided through the cover plate (part above 306, not numbered; Figure 22-Applicant’s 14; Figure 4); the carrying table (312; Figure 12-Applicant’s 12; Figure 4) is for loading a substrate; and the cover plate (part above 306, not numbered; Figure 22-Applicant’s 14; Figure 4) is provided on a side of the carrying table (312; Figure 12-Applicant’s 12; Figure 4) close to the substrate, wherein the vapor coating unit (305+connical volume; Figure 22-Applicant’s 11+13; Figure 4; [0031]) acquires the gaseous photoresist through the vapor channel (305; Figure 22-Applicant’s 13; Figure 4; [0031]), and conveys the gaseous photoresist to a surface to be coated of the substrate on the carrying table (312; Figure 12-Applicant’s 12; Figure 4) through the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) to form a photoresist coating, as claimed by claim 1. Applicant’s above and below italisized claim requirements are considered intended use claim requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Toda further teaches:
The device according to claim 1, wherein the liquid gasification module (Figure 1,2,5,6,8,12,15; [abstract]; “vaporization chamber”; Figure 21-Applicant’s 2; Figure 4; 21; Figure 5) comprises a liquid gasification chamber (20; Figure 1,2,5,6,8,12,15; [abstract]-Applicant’s 21; Figure 5), a liquid channel (5a,b; Figure 1,2,5,6,8,12,15; [abstract]), a pressurizing pipeline (4; Figure 1,2,5,6,8,12,15; abstract-carrier gas) and a vapor output end (vapor output end at “deposition device”; Figure 2); the liquid channel (5a,b; Figure 1,2,5,6,8,12,15; [abstract]) is used for charging the liquid photoresist into the liquid gasification chamber (20; Figure 1,2,5,6,8,12,15; [abstract]-Applicant’s 21; Figure 5); the pressurizing pipeline (4; Figure 1,2,5,6,8,12,15; abstract-carrier gas) is used to inject pressurized gas into the liquid gasification chamber (20; Figure 1,2,5,6,8,12,15; [abstract]-Applicant’s 21; Figure 5) to increase the pressure in the liquid gasification chamber (20; Figure 1,2,5,6,8,12,15; [abstract]-Applicant’s 21; Figure 5) so that the liquid photoresist is gasified; and the vapor output end (vapor output end at “deposition device”; Figure 2) is for outputting the gaseous photoresist to the vapor coating unit (305+connical volume; Figure 22-Applicant’s 11+13; Figure 4; [0031]), as claimed by claim 2
The device according to claim 2, wherein the pressurized gas is an inert gas or clean compressed air, as claimed by claim 3. The claim is an intended use recitation for the pending apparatus claims.
The device according to claim 1, wherein a radial dimension (diameter of conical portion; Figure 22-Applicant’s d; Figure 6) of the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) is gradually increased in a direction from the cover plate (part above 306, not numbered; Figure 22-Applicant’s 14; Figure 4) to the substrate, as claimed by claim 5
The device according to claim 1, wherein the shape of the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) is conical or cylindrical, as claimed by claim 6
The device according to claim 1, wherein an orthographic projection of the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) on the carrying table (312; Figure 12-Applicant’s 12; Figure 4) is at a center of the carrying table (312; Figure 12-Applicant’s 12; Figure 4), as claimed by claim 7
The device according to claim 1, further comprising: a device cavity (device cavity around inside 312; Figure 22-Applicant’s 16; Figure 4) and an gas extraction unit (“vacuum pump”; [0173]-Applicant’s 15; Figure 4), wherein the device cavity (device cavity around inside 312; Figure 22-Applicant’s 16; Figure 4) is enclosed by a side wall (side wall piece between 312 and element above 306; Figure 22), a bottom plate (312; Figure 22) and the cover plate (part above 306, not numbered; Figure 22-Applicant’s 14; Figure 4), and the carrying table (312; Figure 12-Applicant’s 12; Figure 4) is located within the device cavity (device cavity around inside 312; Figure 22-Applicant’s 16; Figure 4); and the gas extraction unit (“vacuum pump”; [0173]-Applicant’s 15; Figure 4) is for extracting gases from the device cavity (device cavity around inside 312; Figure 22-Applicant’s 16; Figure 4), as claimed by claim 8
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toda, Masayuki et al. (US 20040113289 A1) in view of Tsukamoto; Yuji et al. (US 8034176 B2). Toda is discussed above. Toda does not teach the device according to claim 1, wherein a radial dimension (diameter of conical portion; Figure 22-Applicant’s d; Figure 6) of an end of the vapor spray hole (conical volume below 305; Figure 21,22-Applicant’s 11; Figure 6; [0031]) near the substrate is in a range of 1 mm to about 5 mm.
Tsukamoto also teaches a deposition apparatus with a conical gas injection profile (344; Figure 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Toda to optimize Toda’s apparatus dimension(s) as taught by Tsukamoto.
Motivation for Toda to optimize Toda’s apparatus dimension(s) is for “uniform distribution” as taught by Tsukamoto (column 11; lines 59-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716